NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2511-19T1

NR DEED, LLC,

          Plaintiff-Respondent,

v.

JOHN-HAROLD HAHN, JR.,
a/k/a John Harold Hahn, Junior;
Mrs. John-Harold Hahn, Junior,
a/k/a John Harold Hahn, Junior,
wife of John-Harold Hahn,
Junior; and State of New Jersey.

     Defendants-Appellant.
___________________________

                   Submitted January 13, 2021 – Decided February 3, 2021

                   Before Judges Geiger and Mitterhoff.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Atlantic County, Docket No. F-
                   004542-18.

                   John Marshall, appellant pro se.

                   Goldenberg, Mackler, Sayegh, Mintz, Pfeffer, Bonchi
                   & Gill, attorneys for respondent (Keith A. Bonchi, of
               counsel and on the brief; Elliott J. Almanza, on the
               brief).

PER CURIAM

      Defendant John-Harold Hahn, Jr., a/k/a "John Marshall (flesh and blood

man)," (Hahn) appeals from a December 23, 2019 Chancery Division order

denying his motion to vacate the final judgment entered against him and a

February 10, 2020 order denying his motion for reconsideration.

      Hahn is the record title owner of property in the Town of Hammonton (the

property).     He failed to pay the real estate taxes on that property for

approximately four years. The municipality conducted a tax sale. Christiana

Trust, LLC, purchased the tax sale certificate and assigned it to plaintiff NR

Deed, LLC, which filed this action against Hahn to foreclose the tax sale

certificate.

      Plaintiff attempted to personally serve defendant with process on multiple

occasions at three different addresses, including a Blackwood address shown as

Hahn's address on the deed and municipal tax records, and the property itself.

Those attempts were thwarted by defendant assuming the false identity of John

Marshall, removing mailboxes from the property, and purportedly transferring

title to the property to a third party by an unrecorded deed, and reconveying the



                                                                         A-2511-19T1
                                        2
property to himself by way of a second unrecorded deed, using an alias as the

grantee.

      The process server advised that the Blackwood address was an

unoccupied, vacant store front. Plaintiff then undertook diligent inquiry to

locate defendant. A postal inquiry revealed that there was "no mail receptacle"

at the property. A postal inquiry for the Blackwood address was return marked:

"Moved, left no forwarding address."

      Plaintiff also had a skip trace performed to identify other potential

addresses for Hahn.     In addition to the Blackwood address, the skip trace

revealed another potential address in Williamstown. Attempts to serve Hahn at

that address were also unsuccessful as the returns stated it was gated and locked

when each attempt at service was made. A subsequent postal inquiry for the

Williamstown address was returned marked:         "Moved, left no forwarding

address."

      Plaintiff then undertook substituted service by mail, publication, and

posting the property.    As part of that effort, a copy of the summons and

complaint was simultaneously mailed by certified and regular mail to the

Williamstown address, the Blackwood address, and the property. The mailings

to the Blackwood address were returned marked "NMR" (no mail receptacle).


                                                                         A-2511-19T1
                                       3
The regular mail to the Blackwood address was not returned, but the certified

mailing was returned marked "attempted not known" and "no such person." The

mail to the property was not returned.

      The notice to absent defendant was published in the Press of Atlantic City,

a newspaper of general circulation in Atlantic County, on September 20, 2018.

On October 15, 2018, a copy of the complaint and notice to absent defendant

was posted on the property.

      In addition, numerous motions, pleadings, and orders were sent to the

property by simultaneous certified and regular mail. These mailings included

the motion for an order setting time to redeem, the request to enter default, and

the final judgment. Some of those mailings were returned marked "unclaimed"

or "no mail receptacle."

      Hahn did not file a responsive pleading or move to the dismiss the action

for lack of service of process. Final judgment was entered on March 20, 2019.

An inspection of the property revealed it was occupied, so plaintiff sought and

obtained a writ of possession. On July 24, 2019, the writ of possession was

served on Hahn at the property by a sheriff's officer. A lockout of the property,

which was found to be vacated, was completed on August 15, 2019.




                                                                         A-2511-19T1
                                         4
      On October 28, 2019, using the name John Marshall, Hahn moved to

vacate the final judgment. He claimed plaintiff's complaint was invalid and

served on the "wrong defendant." Hahn also claimed that John Marshall was

the owner of the property by an unrecorded deed. Plaintiff opposed the motion,

arguing that Hahn had been residing at the property and evading service, noting

Hahn was found there when the sheriff's officer served the writ of possession.

      During oral argument on the motion, Marshall admitted that he used to be

known as Hahn. The court found that Hahn and Marshall were the same person.

The court recounted plaintiff's diligent inquiry and its attempts to serve Hahn.

The court further found that there was circumstantial evidence that Hahn may

have been evading service. The court concluded that the published notice to

absent defendant and posting of the property satisfied the rule for substituted

service. It also found that the order setting the time, place, and amount to

redeem were served by mail on December 5, 2018, and the final judgment was

served by mail on August 15, 2019. Lastly, the court found Hahn was personally

served with the writ for possession by a sheriff's officer on July 24, 2019, "which

confirm[ed] that Mr. Hahn was residing at the property and was evasive of

service of process."




                                                                           A-2511-19T1
                                        5
      The court found that plaintiff undertook diligent inquiry and service of

process was properly made by publication and mailing. The court reiterated that

Hahn attempted to evade service.

      The court found that the 2014 deed from Hahn to Shirley Katz was

unrecorded. Hahn admitted the deed conveying the property to Marshall was

also unrecorded. Therefore, pursuant to N.J.S.A. 54:5-89.1, Katz and Marshall

were bound by the by the foreclosure judgment as if they had been parties to the

action and a judgment had been entered against them. For these reasons, the

court concluded there was no basis to vacate the judgment and denied the motion

      On January 10, 2020, Hahn moved for reconsideration. Hahn asserted that

the court erred in determining that service of process was proper. He argued

that service was defective and violated his right to due process. He claimed that

it was not clear that the process server really attempted to serve him at the

Blackwood address. He further claimed that the process server failed to make

multiple attempts at service at that address. Hahn also claimed that plaintiff

failed to provide proof that the complaint was mailed to the address that

plaintiff's counsel believed Hahn resided and, therefore, even substituted service

was not properly effectuated. Lastly, Hahn claimed that when compared to the




                                                                          A-2511-19T1
                                        6
property's assessed value, the amount of the judgment would result in an

inequitable windfall.

      Following oral argument, the court issued a February 6, 2020 oral decision

and February 10, 2020 order denying the motion. The court found that:

            personal service in this case was not only attempted at
            the subject property where the defendant admittedly
            resided during the initiation and foreclosure until
            eviction, but also two other properties where the
            defendant was found to . . . potentially have connection
            by way of a skip trace search. When personal service
            could not be effectuated plaintiff sent numerous
            mailings to the subject property. Notice was posted in
            the press and on the subject property. Therefore, this
            [c]ourt finds that the service of process was properly
            made . . . by publication and mailing to the subject
            property, and by diligent attempts to serve the
            defendant.

            ....

                  The [c]ourt finds that the [twenty-two] attempts
            through written mail[ings] present[] a presumption that
            service was effectuated under [SSI Med. Services v.
            State Dep't of Human Services, 146 N.J. 614, 621
            (1996)].

            ....

                  The [c]ourt also finds the defendant cannot fail to
            claim a certified mail and then argue that the plaintiff
            did not comply with the statutory notice requirements .
            ...



                                                                        A-2511-19T1
                                       7
      The court applied the doctrine of unclean hands due to Hahn's posting of

a large sign that read: "No trespassing to all persons, officers, and governmental

agencies, including but not limited to federal officers of the IRS, HEW, HUD,

Environmental Health Services Workers that are unconstitutional agencies, and

to all local members of Planning and Zoning boards," and "that there would be

a land use fee of $5,000 per person." The court also noted Hahn's lack of a mail

receptacle. The court found plaintiff made diligent efforts to serve Hahn.

      Based on these findings, the court determined Hahn did not meet the

standards for reconsideration and denied the motion. This appeal followed.

      Defendant raises the following points for our consideration.

            POINT I

            THE TR[IAL] COURT ERRED IN VACATING
            DEFAULT [JUDGMENT]. THE NAME ON THE
            WRIT IS A CORPORATE LEGAL FICTION AND
            NOT ME.     THE REAL OWNER OF SAID
            PROPERTY[,]   [ON]   MIDDLE    ROAD[,]
            HAMMONTON, NEW JERSEY[,] IS FLESH AND
            BLOOD MAN OF GOD JOHN MARSHALL.

            POINT II

            EVEN IF THE PLAINTIFF WAS AWARDED SAID
            PROPERTY[,] THE ORIGINAL OWNER SOLD
            SAID PROPERTY ON DECEMBER 9, 2014[,]
            BEFORE [THE] TAX SALE. MARCH 20, 2019
            JUDG[]MENT DATE. CONTRACT MAKES THE


                                                                          A-2511-19T1
                                        8
              LAW, BLACK'S LAW 2D 704 BOLV. 135 ALLEN V.
              MERCH BANK OF N.Y. 22 WEND. (NY) 215, 233.

        After reviewing the record in light of the contentions advanced on appeal,

excepting as noted, we affirm substantially for the reasons expressed in the

Chancery Judge's December 13, 2019 and February 6, 2020 oral decisions. We

add the following comments.

        "The decision whether to grant . . . a motion [to vacate a final judgment

of foreclosure] is left to the sound discretion of the trial court[.]' U.S. Bank Nat'l

Ass'n v. Curcio, 444 N.J. Super 94, 105 (App. Div. 2016) (third alteration in

original) (quoting Mancini v. EDS ex rel. N.J. Auto. Full Ins. Underwriting

Ass'n, 132 N.J. 330, 334 (1993)). "The trial court's determination . . . warrants

substantial deference, and should not be reversed unless it results in a clear abuse

of discretion." Ibid. (alteration in original) (quoting U.S. Bank Nat'l Ass'n v.

Guillaume, 209 N.J. 449, 467 (2012)). We likewise review the denial of a

motion for reconsideration for abuse of discretion. Cummings v. Bahr, 295 N.J.

Super. 374, 389 (App. Div. 1996). We discern no abuse of discretion. The

court's factual findings are fully supported by the record, and its legal

conclusions are consonant with applicable law.

        The record demonstrates that Hahn attempted to evade service in several

ways.     "The primary method of obtaining in personam jurisdiction over a

                                                                              A-2511-19T1
                                          9
defendant in this State is" by personal service. R. 4:4-4(a). "[I]n personam

jurisdiction may [also] be obtained by mail under the circumstances and in the

manner provided by [Rule] 4:4-3." R. 4:4-4(a). Rule 4:4-3(a) provides that "[i]f

personal service cannot be effected after a reasonable and good faith attempt, .

. . [t]he party making service may, at the party's option, make service

simultaneously by registered or certified mail and ordinary mail, and if the

addressee refuses to claim or accept delivery of registered mail and if the

ordinary mailing is not returned, the simultaneous mailing shall constitute

effective service." R. 4:4-3(a). Plaintiff met those requirements. 1

      The record reflects that after attempts at personally serving Hahn at

multiple addresses, plaintiff sent copies of the summons and complaint

simultaneously by certified and regular mail to the Hammonton property, the

Blackwood address, and the Williamstown address. Service of process was thus

proper under Rule 4:4-3(a) and afforded Hahn adequate due process.

      Hahn attempted to avoid foreclosure by conveying the property to Katz,

then back to Hahn under the name Marshall, by unrecorded deeds. Pursuant to

N.J.S.A. 54:5-89.1, Katz and Marshall were bound by the foreclosure judgment



1
  The judge's misapplication of Rule 4:4-4(b)(1)(c), which applies to substituted
service outside this State, was harmless error. See R. 2:10-2.
                                                                         A-2511-19T1
                                       10
in the same manner as if they had been made parties to the action and a judgment

had been entered against them.

      Hahn's arguments are without sufficient merit to warrant further

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-2511-19T1
                                      11